Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION



1. Claims 1-22   are  pending. 

Claims 1-22 read on a method for establishing mixed chimerism comprising administering to the recipient a cellular product comprising CD34+ and CD3+  are under consideration in the instant application. 


2. The first sentence of the Specification should be amended to reflect the status of the parent cases 16291492. 



3. The following is a quotation of  pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4. This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).


5. Claims  12, 13, 14, 17-22  are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application 2012/0329668 (IDS) , US Patent Application 20130216495,  and   Millan et al ( Transplantation, 2002, v.73, pages 1386-1391, IDS) .


given the claimed dosages of CD3+ T cells and CD34+ cells, patients developed and maintained mixed chimerism and met IS drug withdrawal criteria. When infused with a dosage of CD3+ T cells or CD34+ cells outside the claimed dosage range, however, patients failed to develop and maintain mixed chimerism  to meet IS drug withdrawal criteria.  The above unexpected results are attributed to the claimed method using the claimed dosages of CD34+ cells and CD3+ T cells .  Dr. Strober explicitly  stated   “ I believed the success of the composition is attributed to their dosage and  % purity and method of cell processing of CD3+ T cells and CD34+ cells.”.  

 However, the   instant  pending claims  12, 13, 14, 17-22  do not recited said specific range indicated in said declaration and thus it is the Examiner position that  said declaration is not applicable to said claims.


US Patent Application ‘668  teaches  a method for establishing mixed chimerism comprising administering to the recipient a cellular product comprising CD34+ and CD3+  ( see entire document, page 12 in particular).

US Patent Application ‘495  teaches  a method for establishing mixed chimerism comprising administering to the recipient a cellular product comprising CD34+ and CD3+  ( see entire document, paragraphs 0018, 0318, 0330,  0334 in particular)

Millan et al., teaches  a method for establishing mixed chimerism comprising administering to the recipient a cellular product comprising CD34+ and CD3+  ( see entire document, Material and Method in particular).

It is noted that US Patent Application ‘668 , US Patent Application 495  or Millan et al., does not teach a cell composition comprising 5x105 CD34+ /kg recipient and  define    CD3+ T cells/kg 

However, the claimed a cell composition comprising 5x105 CD34+ /kg recipient and  define amount of    CD3+ T cells/kg would be an obvious variation of the reference teaching absent a showing of unobvious property. 



 In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 




6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.  Claim 1-22   are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11123367,  1-9 of US Patent 11,040,067,  1-10 of 



8. Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11,129,849,  claims 1-19 of US Patent 11,116,794,   claims 1-10 of US Patent 10,603,340;  claims 1-19 of  US Patent 10,559,971;  claims 1-20 of US Patent 10,183,043 ; claims 1-30 of US Patent 10,159,694 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US Patent 11,129,849,  claims 1-19 of US Patent 11,116,794,   claims 1-10 of US Patent 10,603,340;  claims 1-19 of  US Patent 10,559,971;  claims 1-20 of US Patent 10,183,043 ; claims 1-30 of US Patent 10,159,694   recited  a cellular product comprising  greater than 5x105CD34+ cells/kg and  1x105CD3+ cells/kg.

This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentable indistinct claims.



9. No claim is allowed.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644